Citation Nr: 1719301	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to December 21, 2012, and in excess of 70 percent beginning on December 21, 2012.


REPRESENTATION

Appellant represented by:	Richard G. Maxon, Attorney 


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which granted service connection for PTSD and assigned an initial 30 percent evaluation effective March 3, 2009.

The Veteran filed his Notice of Disagreement in December 2010 appealing the 30 percent evaluation and a Statement of the Case was issued February 2013.

The Veteran perfected his appeal, filing a Form 9 with the Board in March 2013, and requested a Board hearing by live videoconference.

In a December 2015 rating decision, the disability rating was increased to 70 percent disabling effective December 21, 2012, and entitlement to a total disability rating based on individual unemployability (TDIU) was deferred which was explained in the December 2015 Supplemental Statement of the Case.

A September 2016 rating decision granted entitlement to a TDIU effective August 31, 2013.


FINDING OF FACT

In a November 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the appeal with regard to the issues of entitlement to an increased rating for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to an increased rating for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2016 statement, the Veteran, via his representative, stated that having been granted TDIU, he would like to withdraw his claim for entitlement to an increased rating for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for entitlement to an increased rating for PTSD is dismissed.


ORDER

The appeal concerning entitlement to higher initial ratings for PTSD is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


